DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 

2.	Preliminary amendment filed on 5/16/19 has been entered.  	
	Claims 1- 14 are canceled.
	Claims 15- 28 are new claims.
	Claims 15-28 are pending in the application.  
Information Disclosure Statement 
3. 	The information disclosure statement (IDS) submitted on 5/16/19, 7/1/21, 1/18/22, the information disclosure statement was considered by initialing the PTO Form 1449. 
Drawings
4. 	The Examiner has approved drawings filed on 5/16/19.
Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
Claims 15- 28 are allowed.
Regarding independent claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 15 that includes a manufacturing management system for a component mounting line, an image searching section configured to, when the inspection machine determines that a mounting error occurred for one of the components, search for the image, being 
a display device configured to display the image of the mounted state of the component for which a mounting error is determined to have occurred by the inspection machine, and the image of the suction state of the component searched by the image searching section, in a comparative manner ( as required by claim 15).
 The prior art made of record is considered pertinent to applicant's disclosure: 
 Fujii et al., (US PGPUB NO.  20050190956 A1) discloses when a component is replaced or replenished in a predetermined feeder, mounters 3A and 3B refer to mount data in accordance with the feeder number for the feeder and read out the mounting position of the replaced or replenished component.  The mounting position data is transmitted to a substrate inspecting apparatus 5 together with the substrate identification code of a substrate first processed after reel replacement.  When the substrate corresponding to the substrate identification code is supplied, the substrate inspecting apparatus 5 refers to substrate inspection data in accordance with the mounting position data, specifies a component to be inspected, and executes the mounting error inspection according to character-string recognition for the specified 
component.  When a mounting error is detected in this inspection, the substrate 
inspecting apparatus 5 transmits no-good determination to the mounters 3A and 
3B receiving information. 
Muraoka et al., (US PGPUB NO.  20110023296 A1) discloses a component mounting apparatus includes: a conveyor device for sucking and  holding a substrate in a substantially vertical posture and conveying the substrate in a direction extending along its flat plate surface; a plurality of working devices for performing working process for mounting areas in edge portions of the substantially vertical-postured substrate received from the conveyor device.  In the component mounting apparatus, each of the working devices includes: a substrate holder for sucking and holding the substrate in a substantially vertical posture; a holder up/down device for moving the sucked and held substrate to a downward working position; a receiving member for 
supporting an edge portion of the substrate positioned in the working position from its back face side; and a working unit for performing working process on the mounting areas of the edge portions of the substrate positioned in the working position from its front face side. Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 15 -28, are allowed.
Claims 16 - 28, are dependent upon claim 15.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					


Other prior art cited 
7.	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. US PGPUB NO.20040208353 A1, 20050250223 A1, 5038380 .


					










Contact information 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached M- F 8 am -5.00 pm Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Park Chan can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEELA C CHAWAN/Primary Examiner, Art Unit 2669